 

AMENDED AND RESTATED NOTE PURCHASE AGREEMENT

 

This Amended and Restated Note Purchase Agreement (the “Agreement”) is made and
entered into as of December 20, 2011 by and among BioDrain Medical, Inc., a
Minnesota corporation (the “Company”), and Dr. Samuel Herschkowitz or his
designees (the “Purchaser”).

 

WHEREAS, the Company currently requires funds to help finance its operations as
it pursues its next round of equity financing;

 

WHEREAS, the Purchaser is willing to advance funds to the Company in exchange
for the issuance to the Purchaser of a promissory note evidencing the Company’s
obligation to repay the Purchaser’s loan of the advanced funds, together with
the issuance to the Purchaser of certain equity in the Company, all as provided
in this Agreement;

 

WHEREAS, the Purchaser and the Company entered into a Note Purchase Agreement,
dated as of December 20, 2011 (the “Original Agreement”), pursuant to which,
among other things, the Company issued to the Purchaser a Promissory Note in the
original principal amount of $225,000;

 

WHEREAS, the Purchaser intends to advance the additional amount of $15,000 to
the Company and may, in his discretion, make other advances in the future; and

 

WHEREAS, the Company and the Purchaser desire to amend and restate the Original
Agreement.

 

NOW THEREFORE, the parties hereby agree as follows:

 

Article I

 

PURCHASE, SALE AND TERMS OF NOTE

 

1.01     The Note. The Company has authorized the issuance and sale to the
Purchaser of the Company’s Promissory Note in the original principal amount of
$225,000. The Promissory Note shall be in the form set forth as Exhibit A hereto
and is herein referred to as the “Note”, which term shall also include any notes
delivered in exchange or replacement therefor. As and when the Purchaser may
advance additional funds to the Company, the principal amount of the Note shall
be increased by the amount of any such advance, and the Company shall,
simultaneously with such advance and against surrender by the Purchaser to the
Company of the prior version of the Note, deliver to the Purchaser an executed
replacement Note in the form set forth as Exhibit A hereto but reflecting the
increased principal amount of the Note (a “Replacement Note”).

 

 

 

 

1.02     Purchase and Sale of Note. The Company agrees to issue and sell to the
Purchaser, and, subject to and in reliance upon the representations, warranties,
covenants, terms and conditions of this Agreement, and the Purchaser agrees to
purchase the Note. Such purchase and sale shall take place at a closing (the
“Closing”) to be held at the offices of Goodwin Procter LLP, 620 Eighth Avenue,
New York, New York, on the date hereof at 12:00 p.m., New York City time, or at
such other time or place as may be mutually agreed upon by the Company and the
Purchaser. Subject to Section 5.11, at the Closing, the Purchaser will deliver
to the Company as payment in full for the Note the amount of $202,500
(representing the principal amount of the Note less a prepayment of interest
thereon at a rate of 20% per annum accrued during the six (6) months following
the Closing regardless of any pre-payment), by (i) a check payable to the
Company’s order, (ii) wire transfer of funds to the Company, or (iii) any
combination of the foregoing. At the Closing, the Company will issue and deliver
to the Purchaser the duly executed Note in the principal amount of $225,000.

 

1.03     No Usury. This Agreement and the Note issued pursuant to the terms of
this Agreement are hereby expressly limited so that in no event whatsoever,
whether by reason of deferment or advancement of loan proceeds, acceleration of
maturity of the loan evidenced hereby, or otherwise, shall the amount paid or
agreed to be paid to the Purchaser hereunder for the loan, use, forbearance or
detention of money exceed the maximum interest rate permitted by the laws of the
State of New York. If at any time the performance of any provision hereof or the
Note involves a payment exceeding the limit of the price that may be validly
charged for the loan, use, forbearance or detention of money under applicable
law, then automatically and retroactively, ipso facto, the agreed upon interest
rate as set forth in the Note shall be reduced to such limit, it being the
specific intent of the Company and the Purchaser that all payments under this
Agreement or the Note are to be credited first to interest as permitted by law,
but not in excess of (i) the agreed rate of interest set forth in the Note, or
(ii) that permitted by law, whichever is the lesser, and the balance toward the
reduction of principal. The provisions of this paragraph shall never be
superseded or waived and shall control every other provision of this Agreement
and the Note.

 

1.04     Issuance of Bonus Equity. (a) Not later than thirty (30) days after the
Closing, the Company shall file with the Securities and Exchange Commission (the
“SEC”) a registration statement (the “S-1”) with respect to, and cause to be
declared effective the registration under the Securities Act of 1933, as amended
(the “Securities Act”), a number of shares of the Company’s Common Stock, par
value $0.01 per share (the “Common Stock”), not less than would be required to
issue the Equity Bonus, the shares issuable in payment of the Board Meeting Fees
and the Additional Bonus should be Company opt for a partial repayment of the
principal amount of the Note pursuant to Section 5.13 (the date of such
registration being the “Effective Date”). The Effective Date shall be not later
than March 15, 2012. Not later than the Effective Date, the Company shall issue
to the Purchaser, or as the Purchaser shall direct, all of the shares comprising
the Equity Bonus and, if applicable, the Additional Bonus, which shares shall be
registered under the Securities Act and eligible for sale, subject to compliance
by the holder with applicable prospectus delivery requirements. “Equity Bonus”
means a number of shares of Common Stock with an aggregate Market Value of not
less than $225,000. “Market Value” means either (i) the average of the three (3)
lowest closing prices of the Common Stock published by Bloomberg L.P. for the
forty-five (45) trading days preceding the Closing (the “Average Trading Price”)
or (ii) $0.15 (fifteen cents), whichever is lower. The Purchaser shall have no
obligation to provide any additional consideration to the Company for the
issuance of the Equity Bonus. The Company shall authorize and reserve sufficient
shares of the Company’s capital stock to be issued upon the issuance of the
Equity Bonus and any Board Meeting Fees. As of the date hereof, the Market Value
was $0.15 per share and the number of shares of Common Stock required to be
included in the Equity Bonus is not less than 1,500,000 shares of Common Stock
(not including any Board Meeting Fees).

 

2

 

 

(b)     As and when any additional funds may be advanced to the Company by the
Purchaser hereunder, the Equity Bonus shall be increased by a number of shares
of Common Stock with an aggregate Market Value not less than the amount of each
such advance. Promptly but in no event not later than five (5) Business Days
following any advance of additional funds hereunder to the Company by the
Purchaser, the Company shall issue to the Purchaser stock certificates
evidencing the shares of Common Stock reflecting the related increase in the
Equity Bonus, and all of such shares shall be free and clear of all liens,
pledges or encumbrances. The Company shall include the shares of Common Stock
reflecting any increase in the Equity Bonus in any registration of Common Stock
under the Securities Act that occurs after the date upon which such shares are
required to be issued to the Purchaser.

 

Article II

 

CONDITIONS TO PURCHASER’S OBLIGATIONS

 

The obligation of the Purchaser to purchase and pay for the Note at the Closing
is subject to the fulfillment or waiver, on or before the Closing, of each of
the following conditions:

 

2.01     Representations and Warranties. Each of the representations and
warranties of the Company set forth in Article III hereof shall be true in all
material respects on the date of the Closing.

 

2.02     Performance by the Company. The Company shall have performed and
complied with all agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by it on or before
each Closing and shall have obtained all approvals, consents and qualifications
necessary to complete the purchase and sale described herein.

 

2.03     Seniority of Obligations Under Note. The Company shall have delivered
to Purchaser either (i) evidence satisfactory to Purchaser in its sole
discretion that all debts of the Company have been repaid and that all related
liens, encumbrances or other security interests of any nature have been
discharged and released, in each case except for the obligations under the
promissory notes in the aggregate principal amount of not more than $150,000
attached hereto as Exhibit B (the “Permitted Notes”) or (ii) executed
subordination agreements in form and substance satisfactory to Purchaser in its
sole discretion from all holders of any indebtedness of the Company other than
the holder of the Permitted Notes.

 

2.04     Delivery of Note. The Company shall have executed and delivered to the
Purchaser the Note, in the form attached hereto as Exhibit A, evidencing the
Company’s indebtedness in the principal amount of $225,000.

 

3

 

 

Article III

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to the Purchaser as follows, each of which
representation and warranty is true and correct as of the date hereof and as of
the date of the Closing:

 

3.01     Organization, Qualifications and Corporate Power. The Company is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Minnesota and is duly licensed or qualified to transact
business as a foreign corporation and is in good standing in each jurisdiction
in which the nature of the business transacted by it or the character of the
properties owned or leased by it requires such licensing or qualification,
except where the failure to be so licensed or qualified would not have a
Material Adverse Effect (as defined below) on the business or assets of the
Company. “Material Adverse Effect” shall mean any event, change, violation,
inaccuracy, circumstance or effect that is, individually or in the aggregate,
materially adverse to the condition (financial or otherwise), capitalization,
properties, employees, assets (including intangible assets), business,
operations or results of operations of the Company. The Company has the
corporate power and authority to own and hold its properties and to carry on its
business as now conducted and as presently proposed to be conducted, to execute,
deliver and perform this Agreement and to issue, sell and deliver the Note. The
Company does not own any equity interest, directly or indirectly, in any other
entity, has never owned any such equity interest, and has never operated as a
subsidiary or division of another entity.

 

3.02     Authorization of Agreements, Etc. The execution and delivery by the
Company of this Agreement and the performance by the Company of its obligations
hereunder and the issuance, sale and delivery of the Note have been duly
authorized by all requisite corporate action and will not violate any provision
of law, any order of any court or other agency of government, the Certificate of
Incorporation of the Company, as amended, or the Bylaws of the Company, as
amended, or will not result in a violation of any provision of any indenture,
agreement or other instrument to which the Company, or any of its properties or
assets is bound, or conflict with, result in a material breach of or constitute
(with due notice or lapse of time or both) a default under any such indenture,
agreement or other instrument, or result in the creation or imposition of any
lien, charge, restriction, encumbrance, or, to the Company’s knowledge, claim of
any nature whatsoever upon any of the properties or assets of the Company, the
result of any of which would have a material adverse effect on the business of
the Company.

 

3.03     Validity. This Agreement has been duly executed and delivered by the
Company and constitutes the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms. The Note, when
executed and delivered in accordance with this Agreement, will constitute the
legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with its terms. The Note and the shares comprising the
Equity Bonus and the Board Meeting Fee, when issued, sold and delivered in
accordance with the terms of this Agreement, will be duly and validly issued,
fully paid and nonassessable.

 

4

 

 

3.04     Litigation. There is no action, suit, claim, proceeding or
investigation pending or, to the Company’s knowledge, threatened against or
affecting the Company or any of its properties, at law or in equity, or before
or by any federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign. The
Company is not a party or subject to the provisions of any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality. There is no action or suit by the Company pending, threatened
or contemplated against others.

 

3.05     Material Adverse Effect. Since December 31, 2010, there has occurred no
Material Adverse Effect.

 

3.06     Complete Disclosure. As of the Closing, the Company has made available
to the Purchaser all the information that the Purchaser has requested in making
his decision to acquire the Note. To the Company’s knowledge, neither this
Agreement nor any other documents or certificates furnished or to be furnished
in connection herewith, when taken as a whole, contains any untrue statement of
a material fact or omits to state a material fact necessary in order to make the
statements contained herein or therein not misleading in light of the
circumstances under which they were made. The Company does not represent or
warrant that it will achieve any financial projections provided to the Purchaser
and represents only that such projections were made in good faith.

 

3.07     SEC Filings; Financial Statements. The Company has filed all forms,
reports and documents required to be filed by it with the SEC (the “Company SEC
Reports”). The Company SEC Reports (i) were prepared in accordance with either
the requirements of the Securities Act or the Securities Exchange Act of 1934,
as amended, as the case may be, and the rules and regulations promulgated
thereunder, and (ii) did not, at the time they were filed, or, if amended, as of
the date of such amendment, contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. Each of the financial statements
(including, in each case, any notes thereto) contained in the Company SEC
Reports are correct in all material respects, present fairly the financial
condition and operating results of the Company as of the date(s) and during the
period(s) indicated therein, and have been prepared in accordance with United
States generally accepted accounting principles (“GAAP”) applied on a consistent
basis throughout the period indicated. Except as set forth in the most recent
financial statements contained in the Company SEC Reports, the Company does not
have any material liability (whether accrued, contingent or otherwise) other
than liabilities not of the type required by GAAP to be reflected or reserved on
a balance sheet prepared in accordance with GAAP.

 

3.08     Collateral. The Company is the sole legal and beneficial owner of the
Collateral and has the right to pledge, sell, assign or transfer the same. This
Agreement creates a valid security interest in favor of the Purchaser in the
Collateral and, when properly perfected by filing, shall constitute a valid and
perfected, first priority security interest in the Collateral, free and clear of
all liens or encumbrances of any kind.

 

5

 

 

Article IV

 

COVENANTS

 

4.01     Advisor to the Board. Commencing on the date hereof and effective so
long as any amount payable under the Note remains outstanding, the Purchaser or
his designee is hereby appointed as a special advisor (the “Board Advisor”) to
the Board of Directors of the Company (the “Board”), and the Board Advisor shall
be invited (upon not less than ten (10) Business Days’ notice) to, but shall not
be required to attend, all meetings of the Board. Upon the Purchaser’s request,
the Company shall cause the Board Advisor to be appointed to the Board. The
Board Advisor shall also be entitled to invite one (1) additional person to
attend Board meetings. The Company shall promptly reimburse the reasonable
travel expenses of the Board Advisor incurred in connection with the Board
Advisor’s attendance at meetings of the Board. The Company shall pay to the
Purchaser a fee of $3,500 for the Board Advisor’s attendance at each such
meeting of the Board (each, a “Board Meeting Fee”). The Board Meeting Fee shall
be payable, at the Purchaser’s election in its sole discretion, either in cash
or in shares of Common Stock valued at Market Value (which, for the avoidance of
doubt, shall be the lower of the Average Trading Price or $0.15), or in a
combination thereof. Any shares comprising the Board Meeting Fee shall be (i)
issued to Purchaser or its designee simultaneously with the issuance of the
Equity Bonus, or, if the shares comprising the Equity Bonus have already been
issued, within three (3) Business Days of the applicable Board meeting, and (ii)
free and clear of all liens, pledges or encumbrances, registered under the
Securities Act, and freely tradeable without restriction. Any Board Meeting Fee
payable wholly or partly in cash shall be paid to Purchaser or its designee
within three (3) Business Days following the applicable Board meeting. Shares
issuable as Board Meeting Fees may be issued, if necessary and with both
parties’ agreement, under a registration statement in Form S-8 under the
Securities Act and the regulations promulgated thereunder.

 

4.02     Penalty Shares. Promptly following the execution of this Agreement but
in no event more than five (5) Business Days after the date hereof, the Company
will deliver to the Purchaser a stock certificate evidencing a number of shares
of Common Stock having an aggregate Market Value of not less than $1,125,000
(the “Penalty Shares”), which number, as of the date hereof, is not less than
7,500,000 shares of Common Stock, together with a stock transfer power executed
in blank by the Company. In the event there occurs any Event of Default (as
defined in the Note), the Penalty Shares shall be transferred, conveyed and
assigned to the Purchaser and good, valid and unencumbered title to the Penalty
Shares shall vest in the Purchaser. The Company shall then, at its expense,
obtain and deliver to the Purchaser a legal opinion from legal counsel
reasonably acceptable to the Purchaser confirming that (i) if the S-1 is then
effective, the Penalty Shares are registered under the Securities Act and may be
sold upon compliance with the prospectus delivery requirements of the Securities
Act and (ii) any legends upon the stock certificates evidencing the Penalty
Shares may be removed upon a sale by the holder in compliance with such
prospectus delivery requirements. Upon the Purchaser’s request, the Company will
instruct the Company’s transfer agent to re-issue in the Purchaser’s name the
stock certificate evidencing the Penalty Shares. Notwithstanding any other
provision of this Agreement or the Note, any transfer, assignment and conveyance
of the Penalty Shares to the Purchaser shall not reduce the indebtedness of the
Company under the Note or in any other respect affect the Purchaser’s rights or
remedies under the Note or this Agreement.

 

6

 

 

4.03     Security. (a)     As security for its obligations to the Purchaser
under the Note, the Company hereby grants to the Purchaser a continuing security
interest in, and a right to set off against, any and all right, title and
interest of the Company in and to (i) all letters patent of the United States or
any other country and all reissues and extensions thereof, (ii) all applications
for letters patent of the United States or any other country and all divisions,
continuations and continuations-in-part thereof, in each case whether now owned
or existing or owned, acquired or arising hereafter, (the assets described in
the foregoing clauses (i) and (ii) being collectively the “Patents”), (iii) any
agreement, whether written or oral, providing for the grant by the Company of
any right to manufacture, use or sell any invention covered by a Patent (the
“Patent Licenses”), (iv) any proceeds of any of the Patents or Patent Licenses
(the “Proceeds”) and (v) any accounts receivable of the Company (such accounts
receivable, together with the Proceeds, the Patents and Patent Licenses, being
the “Collateral”). The Company shall not sell, transfer, assign or encumber in
any manner any of the Patents or Patent Licenses without the prior written
consent of the Purchaser.

 

(b)     The Company shall execute and deliver to the Purchaser such agreements,
assignments or instruments (including affidavits, notices, reaffirmations and
amendments and restatements of existing documents) and do all such things, in
each case as the Purchaser may reasonably deem necessary or appropriate, to
assure to the Purchaser its security interests hereunder, including (i) such
instruments as the Purchaser may from time to time reasonably request in order
to perfect and maintain the security interests granted hereunder in accordance
with the Uniform Commercial Code in effect from time to time in the State of New
York or the applicable jurisdiction with respect to any applicable Collateral
(the “UCC”) and (ii) with respect to the Patents, a Notice of Grant of Security
Interest in Patents for filing with the United States Patent and Trademark
Office.

 

(c)     In addition to the rights and remedies hereunder and under the Note, the
Purchaser may, in compliance with Sections 9-620 and 9-621 of the UCC or
otherwise complying with the requirements of applicable law of the relevant
jurisdiction, accept or retain the Collateral in satisfaction of the Secured
Obligations. Unless and until the Purchaser shall have provided such notices,
however, the Purchaser shall not be deemed to have retained any Collateral in
satisfaction of any Secured Obligations for any reason. In the event that the
proceeds of any sale, collection or realization of the Collateral are
insufficient to pay all amounts to which the Purchaser is legally entitled, the
Company shall be liable for the deficiency, together with interest, together
with the costs of collection and the fees, charges and disbursements of counsel.

 

4.04     Use of Proceeds; Access to Information. The proceeds of the purchase of
the Note by the Purchaser shall be used by the Company to allow the Company to
fund ongoing research and development activities and current liabilities. Not
less than $20,000 of such proceeds shall be used by the Company in the three (3)
months following the Closing for the creation of a new business plan and power
point presentation as well as public relations and investor relations activities
to raise public awareness about the Company and its stock listing. The creation
of such business plan and power point presentation will be overseen by Joshua
Kornberg, who will serve as an independent contractor and will invoice the
Company for his services. The Company shall promptly provide to the Purchaser a
detailed memorandum setting forth the use of proceeds from the purchase of the
Note for the period ending May 30, 2012. Not less than five (5) Business Days
prior to the first day of each month, the Company shall deliver to the Purchaser
a detailed budget (the “Budget”), and in the event the Company’s expenditures in
any month exceed the projections in the Budget relating to such month by more
than 20%, the Company shall promptly (but in any event within five (5) Business
Days of such deviation) report such deviation to the Purchaser.

 

7

 

 

Article V

 

MISCELLANEOUS

 

5.01     No Waiver; Cumulative Remedies. No failure or delay on the part of any
party to this Agreement in exercising any right, power or remedy hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

5.02     Amendments, Waivers and Consents. Any provision in this Agreement to
the contrary notwithstanding, changes in or additions to this Agreement or the
Note may be made, and compliance with any covenant or provision herein or
therein set forth may be omitted or waived, if the Company shall obtain consent
thereto in writing from the Purchaser.

 

5.03     Addresses for Notices, etc. Any notice required or permitted hereunder
shall be given in writing and shall be conclusively deemed effectively given
upon personal delivery or delivery by courier, or after transmission if sent by
confirmed facsimile transmission, in each case addressed as set forth below each
party’s name on the signature page of this Agreement, or at such other address
as the Company or the Purchaser may designate by advance written notice to the
other party hereto.

 

5.04     Binding Effect; Assignment. The terms and conditions of this Agreement
shall be binding upon and inure to the benefit of the Company and the Purchasers
and their respective heirs, successors and assigns. The Company shall not assign
this Agreement without the prior written consent of the Purchaser. The Purchaser
may, at any time, assign this Agreement to any of his affiliates without the
consent of the Company.

 

5.05     Headings; Interpretation. In this Agreement, (i) the meaning of defined
terms shall be equally applicable to both the singular and plural forms of the
terms defined; (ii) the captions and headings are used only for convenience and
are not to be considered in construing or interpreting this Agreement and (iii)
the words “including,” “includes” and “include” shall be deemed to be followed
by the words “without limitation”. All references in this Agreement to sections,
paragraphs, exhibits and schedules shall, unless otherwise provided, refer to
sections and paragraphs hereof and exhibits and schedules attached hereto, all
of which exhibits and schedules are incorporated herein by this reference.
“Business Day” means a weekday on which banks are open for general banking
business in New York City, New York.

 

8

 

 

5.06     No Finder’s Fees. Each party represents that it neither is nor will be
obligated for any finder’s or broker’s fee or commission in connection with the
transactions contemplated by this Agreement. The Purchaser agrees to indemnify
and to hold harmless the Company from any liability for any commission or
compensation in the nature of a finder’s or broker’s fee (and any asserted
liability) for which the Purchaser is responsible. The Company agrees to
indemnify and hold harmless the Purchaser from any liability for any commission
or compensation in the nature of a finder’s or broker’s fee (and any asserted
liability) for which the Company or any of its officers, employees or
representatives is responsible.

 

5.07     Survival of Representations and Warranties. All representations and
warranties made in this Agreement or the Note or any other instrument or
document delivered in connection herewith or therewith, shall survive the
execution and delivery hereof or thereof, and the Closing, and shall in no way
be affected by any investigation of the subject matter thereof made by or on
behalf of the Purchaser or the Company, as the case may be.

 

5.08     Prior Agreements. This Agreement constitutes the entire agreement
between the parties and supersedes any other prior understandings or agreements
concerning the subject matter hereof.

 

5.09     Severability. The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision.

 

5.10     Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

5.11     Payment of Fees. All reasonable and documented expenses, including
legal fees and out of pocket expenses of counsel for the Purchaser, related to
the financing to which this Agreement and the Note relate, incurred by the
Purchaser, up to an aggregate maximum amount of $6,500 (which amount may, at the
Purchaser’s discretion, be withheld from the amount required to be paid to the
Company pursuant to Section 2.01), shall be promptly paid by the Company. The
Company shall bear and be responsible for all legal and filing fees and other
expenses associated with the S-1 and the issuance of the Equity Bonus.

 

5.12     Counterpart; Facsimile Signatures. This Agreement may be executed in
any number of counterparts, each of which shall be deemed an original, but all
of which taken together shall constitute one and the same instrument, and any of
the parties hereto may execute this Agreement by signing any such counterpart.
This Agreement may be executed and delivered by facsimile, or by e-mail in
portable document format (.pdf) and delivery of the signature page by such
method will be deemed to have the same effect as if the original signature had
been delivered to the other parties.

 

5.13     Pre-Payment. As provided in the Note, all amounts outstanding
thereunder shall become due and payable if there occurs any Financing (as
defined in the Note) prior to June 20, 2012. However, under such circumstances,
the Company may, at its option, immediately repay $150,000 of the principal
amount under the Note and defer the repayment of the remaining $75,000 of
principal thereunder until June 20, 2012, provided that additional shares of
Common Stock (the “Additional Bonus”) be promptly issued to the Purchaser in an
amount equal to 10% of the Equity Bonus, as the Equity Bonus may be increased
after the date hereof (approximately but not less than 150,000 shares assuming a
price of $0.15 per share and that the Equity Bonus consisted of 1,500,000 shares
of Common Stock or more since the number of shares included in the Board Meeting
Fees, if any, are yet to be determined pending the number of Board meetings
attended).

 

9

 

 

5.14     Entire Agreement. This Agreement, together with the exhibit hereto and
the Note, constitute the entire agreement and understanding of the parties with
respect to the subject matter hereof and supersede any and all prior
negotiations, correspondence, agreements, understandings duties or obligations
between the parties with respect to the subject matter hereof.

 

5.15     Further Assurances. From and after the date of this Agreement, the
Company and the Purchaser shall execute and deliver such instruments, documents
or other writings as may be reasonably necessary or desirable to confirm and
carry out and to effectuate fully the intent and purposes of this Agreement.

 

5.16     Amendment and Restatement of Original Agreement. The Original Agreement
is hereby amended and restated in its entirety upon the terms and conditions set
forth herein. Except as otherwise expressly set forth in this Agreement, all
agreements, covenants and representations shall be effective as of December 20,
2011. Notwithstanding the foregoing and any other provision of this Agreement or
the Note, neither the amendment and restatement of this Agreement nor any
provision hereof shall be deemed to constitute a waiver by the Purchaser of any
of its rights or remedies hereunder or under the Note, or otherwise impair such
rights or remedies, including, without limitation, with respect to any Event of
Default (as defined under the Note).

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



 

10

 









 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day,
month and year first above written.

 

  BIODRAIN MEDICAL, INC.     By:         Name       Title       Address:        
  Dr. Samuel Herschkowitz       Address:

 

11

 

 

EXHIBIT A

 

Form of Note

 

CONVERTIBLE PROMISSORY NOTE

 

THIS CONVERTIBLE PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933. NEITHER THIS CONVERTIBLE PROMISSORY NOTE NOR ANY SECURITIES
ISSUABLE UPON THE CONVERSION HEREOF MAY BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM.

 

$225,000 DECEMBER 20, 2011

 

Subject to the terms and conditions of this Note, for value received, BIODRAIN
MEDICAL, INC., a Minnesota corporation (the “Borrower”), hereby promises to pay
to Dr. Samuel Herschkowitz (the “Lender”), the principal sum of Two Hundred
Twenty-Five Thousand Dollars ($225,000) (the “Principal Amount”), together with
interest thereon accruing on and from the date hereof until the entire Balance
is paid, at an annual rate (subject to Section 6 below) equal to twenty percent
(20.0%). Interest shall be calculated based on a 365-day year, compounded
annually, but in no event shall the rate of interest exceed the maximum rate, if
any, allowable under applicable law. “Balance” means, at the applicable time,
the sum of all then outstanding principal of this Note, all then accrued but
unpaid interest and all other amounts then accrued but unpaid under this Note.

 

This promissory note (the “Note”) is issued by the Borrower pursuant to that
certain Note Purchase Agreement dated as of the date hereof (the “Purchase
Agreement”), entered into between the Borrower and the Lender, and is subject
to, and Borrower and Lender shall be bound by, all the terms, conditions and
provisions of the Purchase Agreement. This Note shall become due and payable on
the earliest of (i) June 20, 2012, (ii) the date that is six (6) months
following the date of the Closing (as defined in the Purchase Agreement) and
(iii) thirty (30) days following the completion by the Borrower, in one
transaction or in a series of related transactions, of a financing from a party
other than SOK Partners, LLC or its affiliates, involving gross proceeds to the
Borrower of $399,000 or more, regardless of whether such financing involves debt
or equity or any other form, or any combination thereof (such financing being a
“Financing” and such earliest date being the “Maturity Date”). Capitalized terms
used herein but not defined herein shall have the meanings ascribed to them in
the Purchase Agreement.

 

The following is a statement of the rights of Lender and the terms and
conditions to which this Note is subject and to which the Lender, by acceptance
of this Note, agrees:

 

 

 

 

1.          Payment. The principal amount of this Note, all accrued and unpaid
interest and all other amounts accrued under this Note shall, on the Maturity
Date, be payable in cash. No interest shall be payable other than as set forth
in the preceding sentence. All payments on account of principal and interest
shall be made in lawful money of the United States of America at the principal
office of the Lender, or such other place as the holder hereof may from time to
time designate in writing to the Borrower.

 

2.          Prepayment. Borrower may prepay this Note in whole or in part before
it becomes due but in the event this Note is prepaid in whole prior to the
Maturity Date, Borrower shall be required to prepay interest on the entire
principal amount of this Note through the Maturity Date.

 

3.          Application of Payments. All payments will be applied first to the
repayment of accrued fees and expenses under this Note, then to accrued interest
until all then outstanding accrued interest has been paid in full, and then to
the repayment of principal until all principal has been paid in full. If after
all applications of such payments have been made as provided in this paragraph,
then the remaining amount of such payments that are in either case in excess of
the aggregate Balance shall be returned to Borrower.

 

4.          Transfer and Exchange. The holder of this Note may, prior to the
Maturity Date, surrender such Note at the principal office of the Borrower for
transfer or exchange. Within a reasonable time after notice to the Borrower from
such holder of its intention to make such exchange and without expense to such
holder, except for any transfer or similar tax which may be imposed on the
transfer or exchange, the Borrower shall issue in exchange therefor another note
or notes for the same aggregate principal amount as the unpaid principal amount
of the Note so surrendered, having the same maturity and rate of interest,
containing the same provisions and subject to the same terms and conditions as
the Note so surrendered. Each new Note shall be made payable to such person or
persons, or transferees, as the holder of such surrendered Note may designate,
and such transfer or exchange shall be made in such a manner that no gain or
loss of principal or interest shall result therefrom. The Borrower may elect not
to permit a transfer of the Note if it has not obtained reasonably satisfactory
assurance that such transfer: (a) is exempt from the registration requirements
of, or covered by an effective registration statement under, the Securities Act
of 1933, as amended, and the rules and regulations thereunder and (b) is in
compliance with all applicable state securities laws, including without
limitation receipt of an opinion of counsel, which opinion shall be reasonably
satisfactory to the Borrower.

 

5.          New Note. Upon receipt of evidence reasonably satisfactory to the
Borrower of the loss, theft, destruction or mutilation of the Note, the Borrower
will issue a new Note, of like tenor and amount and dated the date to which
interest has been paid, in lieu of such lost, stolen, destroyed or mutilated
Note, and in such event the Lender agrees to indemnify and hold harmless the
Borrower in respect of any such lost, stolen, destroyed or mutilated Note.

 

6.          Right to Convert. Subject to and upon compliance with the provisions
of Section 7, the Purchaser shall have the right, at its option, at any time and
from time to time, so long as any amount remains payable under this Note, to
convert all or any part of the outstanding principal amount or accrued interest
hereunder (the “Outstanding Amount”) into shares of Common Stock at a conversion
price per share equal to 6.5 cents per share, as such amount may be adjusted
pursuant to Section 9 below (the “Conversion Price”).

 

A-2

 

 

7.          Mechanics of Conversion. In order to exercise the conversion
privilege described in Section 6, the Purchaser shall surrender the Note to the
Borrower on any Business Day during normal business hours at the address of the
Borrower set forth on the signature page hereof, accompanied by a written notice
(the “Conversion Notice”) stating that the Purchaser elects to convert all or
part of the Outstanding Amount, specifying the portion of the Outstanding Amount
which the Purchaser desires to convert, and setting forth the name or names in
which the certificate or certificates for shares of Common Stock to be issued
upon such conversion shall be issued. No fractional shares shall be issued on
any conversion hereunder. As promptly as practicable but in no event later than
five (5) Business Days after the receipt of the Conversion Notice and the
surrender to the Borrower of the Note, the Borrower shall issue and deliver to
the Purchaser a certificate or certificates for the number of shares of Common
Stock issuable upon such conversion, together with, if less than the total
Outstanding Amount is then being converted, a new promissory note, dated the
original issue date hereof, in the form of Exhibit A to the Purchase Agreement
but reflecting a principal amount equal to the principal amount of the
Outstanding Amount that has not been so converted. Such conversion shall be
deemed to have been effected at the close of business on the date on which the
Borrower receives the Conversion Notice, and the person or persons in whose name
or names any certificate or certificates for shares of Common Stock shall be
issuable upon such conversion shall be deemed to have become the holder or
holders or record of the shares of Common Stock represented thereby on such
date.

 

8.          Reservation of Shares. The Borrower shall at all times reserve and
keep available out of its authorized but unissued shares of Common Stock the
full number of shares of Common Stock which shall be issuable at any time and
from time to time upon the exercise of the conversion rights pursuant to Section
6.

 

9.          Adjustments for Reorganizations, Mergers, Consolidations or Sales of
Assets; Dilutive Issues. (a) If at any time there is a recapitalization, stock
split or reorganization of the Borrower, or a merger or consolidation of the
Borrower with or into another corporation, or a sale of all or substantially all
of the Borrower’s properties and assets to any other person, then, as a
condition precedent to such recapitalization, stock split, reorganization,
merger, consolidation or sale, the Borrower shall ensure that provision is made
to the effect that, following such transaction, the Purchaser shall be entitled
to receive upon conversion of any portion of the Outstanding Amount, the number
of shares of stock or other securities or property of the Borrower, or of the
successor corporation resulting from such recapitalization, stock split,
reorganization, merger, consolidation or sale, which a holder of the number of
shares of Common Stock into which this Note was convertible immediately prior to
such transaction (determined in accordance with Section 6) would have been
entitled to receive on such recapitalization, stock split, reorganization,
merger, consolidation or sale. In any such case, appropriate adjustment shall be
made in the application of the provisions of this Section 9 with respect to the
rights of the Purchaser after the recapitalization, stock split, reorganization,
merger, consolidation or sale to the end that the provisions of this Section 9
(including adjustment of the number of shares of Common Stock issuable upon
conversion of this Note) shall be applicable after that event and be as nearly
equivalent to the provisions hereof as may be practicable.

 

A-3

 

 

(b)          If, at any time following the date hereof, the Borrower issues
additional shares of Common Stock (or any security convertible into Common
Stock) without consideration or for a consideration per share less than the
Conversion Price in effect immediately prior to such issuance, then the
Conversion Price shall be reduced, concurrently with such issuance, to a price
(calculated to the nearest one-hundredth of a cent) determined in accordance
with the following formula:

 

CP2=CP1*(A+B) ¸ (A+C).

 

For purposes of the foregoing formula, the following definitions shall apply:

 

(i)          “CP2” means the Conversion Price in effect immediately after such
issuance;

 

(ii)         “CP1” means the Conversion Price in effect immediately prior to
such issuance;

 

(iii)        “A” means the number of shares of Common Stock issued and
outstanding immediately prior to such issuance;

 

(iv)        “B” means the number of shares of Common Stock that would have been
issued if the additional shares of Common Stock issued in such issuance had been
issued at a price per share equal to CP1 (determined by dividing the aggregate
consideration received by the Borrower in respect of such issue by CP1); and

 

(v)         “C” means the number of additional shares of Common Stock issued in
such issuance.

 

10.         No impairment. The Borrower will not, by amendment of its Articles
of Incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action avoid the observance or performance or any of the terms to be
observed or performed hereunder by the Borrower, but at all times and in good
faith will assist in the carrying out of all of the provisions of this Note and
in the taking of all such actions as may be necessary or appropriate in order to
protect the conversion rights of the Purchaser against impairment.

 

11.         Events of Default. Each of the following shall constitute an “Event
of Default” hereunder:

 

(a)          The Borrower shall fail to pay any principal, interest or other
amount payable hereunder on the applicable due date and such failure continues
for five (5) days;

 

A-4

 

 

(b)          The Borrower shall (1) voluntarily terminate operations or apply
for or consent to the appointment of, or the taking of possession by, a
receiver, custodian, trustee or liquidator of the Borrower or of all or a
substantial part of the assets of the Borrower, (2) admit in writing its
inability, to pay debts as the debts become due, (3) make a general assignment
for the benefit of its creditors, (4) commence a voluntary case under the
Federal Bankruptcy Code (as now or hereafter in effect), (5) file a petition
seeking to take advantage of any other law relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts, (6) fail to
controvert in a timely and appropriate manner, or acquiesce in writing to, any
petition filed against it in an involuntary case under the Federal Bankruptcy
Code or applicable state bankruptcy laws or (7) take any corporate action for
the purpose of effecting any of the foregoing;

 

(c)          Without the Borrower’s application, approval or consent, a
proceeding shall be commenced, in any court of competent jurisdiction, seeking
in respect of the Borrower the liquidation, reorganization, dissolution,
winding-up, or composition or readjustment of debt, the appointment of a
trustee, receiver, liquidator or the like relief in respect of the Borrower or
all or any substantial part of the assets of the Borrower, or other like relief
in respect of the Borrower under any law relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; and, if the
proceeding is being contested in good faith by the Borrower, the same shall
continue undismissed, or unstayed and in effect for any period of ninety (90)
consecutive days, or an order for relief against the Borrower shall be entered
in any case under the Federal Bankruptcy Code or applicable bankruptcy laws;

 

(d)          The Borrower shall violate, or be in default under, any material
agreement, instrument or other document relating to any indebtedness for money
borrowed, and such default persists beyond any applicable cure period;

 

(e)          The Borrower’s representations and warranties contained in the Note
Purchase Agreement shall prove to have not been true in any material respect
when made

 

(f)          The Borrower shall be in material breach of any of covenant or
agreement contained in the Note Purchase Agreement; or

 

(g)          The Borrower’s expenditures in any month shall exceed by more than
twenty percent (20%) the projections in the Budget (as defined in the Note
Purchase Agreement) relating to such month, and the Lender shall not have agreed
in writing to such deviation within five (5) days of having been advised of such
deviation by the Borrower.

 

If any Event of Default shall occur, then, (i) at any time thereafter while such
Event of Default is continuing, the Lender by written notice to the Borrower
(the “Default Notice”) may declare the entire unpaid principal amount of this
Note, together with all accrued and unpaid interest thereon, to be due and
payable immediately and (ii) the rate of interest accruing on the Balance shall
increase to twenty-four percent (24.0%).

 

12.         Mandatory Conversion. If any principal or accrued interest under
this Note remains outstanding on the date the Borrower completes a Qualified
Transaction (as defined below), then the Outstanding Amount under this Note
shall be converted into shares of Common Stock at the Conversion Price (as may
be adjusted pursuant to Section 9) in effect immediately prior to the Qualified
Transaction being consummated. For purposes of this Note, “Qualified
Transaction” means a merger, reorganization or similar transaction involving the
Borrower, whether or not the Borrower is the surviving entity, if, as a result
of such transaction, the surviving entity has available $399,000 or more in
additional cash and cash equivalents, as compared to the cash and cash
equivalents of the Borrower immediately prior to the consummation of such
transaction.

 

A-5

 

 

13.         Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of New York.

 

14.         Collection Expenses. The Borrower further agrees, subject only to
any limitation imposed by applicable law, to pay all expenses, including
reasonable attorneys’ fees, incurred by the holder of this Note in endeavoring
to collect any amounts payable hereunder which are not paid when due.

 

15.         Amendment. Any provision of this Note, except for the principal
amount of this Note and the interest rate in connection therewith, may be
amended or waived with the written consent of Borrower and the Lender.

 

16.         Waiver. Borrower hereby waives presentment, protest, demand for
payment, notice of dishonor, and any and all other notices or demands in
connection with the deliver, acceptance, performance, default, or enforcement of
this Note.

 

17.         Severability. The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision.

 

18.         Addresses for Notices, etc. Any notice required or permitted
hereunder shall be given in writing and shall be conclusively deemed effectively
given upon personal delivery or delivery by courier, or on the first business
day after transmission if sent by confirmed facsimile transmission, in each case
addressed (i) if to Borrower, as set forth below the Borrower’s name on the
signature page of this Note, and (ii) if to Lender, at Lender’s address as set
forth below Lender’s name on the signature page of this Note, or at such other
address as the Borrower or Lender may designate by advance written notice to the
other parties hereto.

 

19.         Headings; Interpretation. In this Note, (i) the meaning of defined
terms shall be equally applicable to both the singular and plural forms of the
terms defined; (ii) the captions and headings are used only for convenience and
are not to be considered in construing or interpreting this Note and (iii) the
words “including,” “includes” and “include” shall be deemed to be followed by
the words “without limitation”. All references in this Note to sections,
paragraphs, exhibits and schedules shall, unless otherwise provided, refer to
sections and paragraphs hereof and exhibits and schedules attached hereto, all
of which exhibits and schedules are incorporated herein by this reference.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

A-6

 

 

IN WITNESS WHEREOF, the undersigned has caused this instrument to be executed by
its duly authorized officers as of the date first above written.

 



BORROWER: BIODRAIN MEDICAL, INC.       By: /s/Kevin Davidson   Name: Kevin
Davidson   Title: CEO



 



  Address: 2060 Centre Pointe Boulevard     Mendota Heights, MN 5520



 

Acknowledged and agreed by Lender:

 

By: /s/Samuel Herschkowitz

Name: Dr. Samuel Herschkowitz

 

Address: 122 Willow Street     Brooklyn, NY 11201  

 

 

 

 

EXHIBIT B

 

Permitted Notes

 

 

 